       Case 2:20-cr-00045-DGC Document 47 Filed 10/27/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
                                                         No. CR-20-00045-PHX DGC
 9   United States of America,
                                                         ORDER
10                         Plaintiff,
11   v.
12   Carlos Devon Lewis,
13                         Defendant.
14
15
16          Defendant Carlos Devon Lewis Loren has at times indicated a desire to represent
17   himself, but in the most recent hearing stated that he did not understand the Faretta
18   warnings provided by the Court. As a result, although the Court excused his current
19   counsel, it appointed CJA Attorney Magnus Eriksson to represent Defendant. The Court
20   cautioned Defendant, however, that if he fails to cooperate with Mr. Eriksson in the defense
21   of his case, the Court will deem him to have elected to represent himself. It that occurs,
22   the Court likely will designate Mr. Eriksson to continue in the case as standby counsel.
23          The Supreme Court has held that a court “may – even over objection by the accused
24   – appoint a ‘standby counsel’ to aid the accused if and when the accused requests help, and
25   to be available to represent the accused in the event that termination of the defendant’s self-
26   representation is necessary.” McKaskle v. Wiggins, 465 U.S. 168, 176 (1984) (citation
27   omitted). The Court believes that standby counsel may prove to be a particularly valuable
28   resource for Defendant during trial. As the Supreme Court noted:
       Case 2:20-cr-00045-DGC Document 47 Filed 10/27/20 Page 2 of 2




 1          [Self-representation rights] are also not infringed when standby counsel
 2          assists the pro se defendant in overcoming routine procedural or evidentiary
            obstacles to the completion of some specific task, such as introducing
 3          evidence or objecting to testimony, that the defendant has clearly shown he
            wishes to complete. Nor are they infringed when counsel merely helps to
 4
            ensure the defendant’s compliance with basic rules of courtroom protocol
 5          and procedure. In neither case is there any significant interference with the
            defendant's actual control over the presentation of his defense. . . .
 6
 7          A defendant’s Sixth Amendment rights are not violated when a trial judge
            appoints standby counsel – even over the defendant’s objection – to relieve
 8          the judge of the need to explain and enforce basic rules of courtroom protocol
 9          or to assist the defendant in overcoming routine obstacles that stand in the
            way of the defendant’s achievement of his own clearly indicated goals.
10          Participation by counsel to steer a defendant through the basic procedures of
            trial is permissible even in the unlikely event that it somewhat undermines
11
            the pro se defendant’s appearance of control over his own defense.
12
13   Id. at 183.

14          Dated this 27th day of October, 2020.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
